DETAILED ACTION
This Notice of Allowability is in response to the Request for Continued Examination, amendments, and new claims filed February 10, 2021.
Claims 1, 12, and 13 have been amended.
Claims 5-7 and 15 are cancelled.
Claim 16 is new.
Claims 1-4, 8-14, and 16 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Allowable Subject Matter
Claims 1-4, 8-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to Applicant’s arguments and amendments filed, specifically regarding the amendments directed towards the specific algorithm of “q score” and training the algorithm with the combination of other elements, Examiner has found the arguments and amendments to be persuasive. Examiner notes in regards to the specific aspect of 35 USC 101 that the amended claim elements claims a specific practical application in terms of having an improved algorithm and training method to determine a service provider that is significantly more than the abstract idea identified and transformed into a practical application. In terms of the prior art, the amended claim elements, with respect to the amended elements with combination of other claimed elements, overcomes the prior art of record and thus allowable.
The closest US PGPUB/Patent application Allen et al [2003/0182413] teaches a service provider selection and matching with a dashboard and other elements with regards to service provider selection based on different parameters including weighted and ranked criteria, however, Allen does not specifically teach the specific “q score” with training elements in combination and thus the claimed invention is allowable over Allen et al.
The closest NPL Bask et al “Matching Service Strategies, Business Models and Modular Business Practices” (2010) discusses different business models with regards to service provider matching, however, the specifics of the combination of claimed elements with the “q score” and training are not specifically disclosed and thus the claimed invention is allowable over Bask et al.
The combination of elements are allowable over the prior art of record with regards to the specific algorithm “q score” model and training the model to determine the service provider based on the service request using specified parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baumer et al [20030187710] (finding available service providers based on provider schedule and customer requested time);
McCarney et al [2011/0137730] (rules based system for service providers to respond and schedule customer job requests where the provider is able to accept/decline request based on match-based location/scheduling rules);
Hu et al [2012/0053976] (equation and model based system for determining service provider where the model uses labor costs and other parameters);
Banner et al [2015/0302330] (service provider selection with model-based approach using "fairness" and other parameters to select the provider to the customer request);
Doganata et al [2015/0347940] (service provider selection model-based approach using projected quality of service provided to the customer);
Zhang et al [2017/0046644] (clustering model approach for service provider);
Henderson [2009/0216602] (project management scoring using historical analysis with completed and other trend data);
Rice et al [2006/0184381] (service provider matching);
Adams et al [2012/0179617] (job order matching based on different parameters);
Mosheiov, G and Sarig, A “A due-window assignment problem with position-dependent processing times” Journal of the Operation Research Society, Vol 59, No 7 (2008);
Khan, Mukhtaj; Yong Jin; Maozhen Li; Yang Xiang; Changjun Jiang “Hadoop Performance Modeling for Job Estimation and Resource Provisioning”. IEEE Transactions on Parallel and Distributed Systems 27.2: 441-54. IEEE Computer Society. (Feb 2016);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689